DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The cancelation of claims 1-6, the amendments made to claims 7-9, and the addition of claims 10-22, and the addition of claims 4-20, as filed on July 28, 2022, are acknowledged. 
The amendments made to claims 7 and 9 have overcome the previous prior art rejections to the claims and related dependent claims, as set forth in the Office Action mailed on May 17, 2022.  However, the amendments also introduce a new issue, rendering the claims to be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 7-9 and 20-22, the phrase "TEOS type silicon oxide" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by the term "type").  The phrase appears to mean a silicon oxide generated by using tetraethylorthosilicate (TEOS) as a precursor (see paragraph 0018 in the Specification); however, dependent claims 20-22 indicate that the phrase could include silicon oxide other that a silicon oxide generated by using TEOS as a precursor.  Therefore, the scope of the claims is not clear.  For the purpose of this examination, the examiner interprets the limitation "TEOS type silicon oxide" as “a silicon oxide generated by using TEOS as a precursor”, which has support in paragraph 0018 of the Specification as originally filed. 
Regarding claims 8, 10-14 and 20-21, they are indefinite due to their dependency on claim 7. 
Regarding claims 15-19 and 22, they are indefinite due to their dependency on claim 9. 

Allowable Subject Matter
Claims 7-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office Action mailed on May 17, 2022, see Applicant's arguments filed on July 28, 2022 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: a step of polishing an object to be polished that contains an (a) material having silicon-nitrogen bonding and a (b) material having a silicon oxide generated by using TEOS as a precursor, by using the polishing composition recited in the instant claim.
Regarding claims 8, 10-14 and 20-21, they are dependent from claim 7. 
Regarding claim 9, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office Action mailed on May 17, 2022, see Applicant's arguments filed on July 28, 2022 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: a step of polishing an object to be polished that contains an (a) material having silicon-nitrogen bonding and a (b) material having a silicon oxide generated by using TEOS as a precursor, by using the polishing composition recited in the instant claim.
Regarding claims 15-19 and 22, they are dependent from claim 9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713